Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HINTERBERGER (US 2016/0297307 A1, hereinafter HINTERBERGER).

    PNG
    media_image1.png
    286
    668
    media_image1.png
    Greyscale

As per claims 1 and 12, HINTERBERGER discloses a system comprising: 
a plurality of inductive chargers disposed in various regions of a warehouse (See Fig.1, Items#5, disclose a plurality of charging station comprising coils embedded in the floor of a warehouse, Par.31, disclose the charging stations are placed on a track between shelves, also Pars.17 and 31, disclose the vehicle is used in a warehouse), each of the plurality of inductive chargers delivering a power charge equal to a target value indicative of an average charging time associated with an inductively chargeable industrial truck (See Fig.1, Item#7 and Par.33, disclose a pulse with am amplitude P for a time period t which is sufficient to transmit a predetermined amount of energy to the vehicle while it drives along the track); 
at least one inductively chargeable industrial truck used in the warehouse (See Fig.1, Item#2, discloses a forklift truck), the at least one inductively chargeable industrial truck receiving a power charge equal to the target value (See Fig.2, Item#6, discloses the vehicle comprises a charging device which receives the transmitted by charging station 5 and uses it to charge the battery 10).

As per claims 2-3 and 13, HINTERBERGER discloses the system of claims 1 and 12 as discussed above, further comprising a first floor region in a warehouse through which the at least one inductively chargeable industrial truck traverses  the first floor region having imbedded therein the plurality of inductive chargers (See Fig.1, Item#3, and Par.31, disclose the charging stations are placed on a track between shelves, also Pars.17 and 31, disclose the vehicle is used in a warehouse), and a second floor region in the warehouse which is void of inductive chargers (See Fig.1 and Par.31, disclose a track 3 between shelves, the track includes areas void of charging stations and also the indication that the charging stations are placed along a track between shelves is interpreted to mean that other areas as in other aisles not between shelves do not have charging stations).

As per claim 14, HINTERBERGER discloses the system of claim 13 as discussed above, wherein the first floor region comprises first subregions which include imbedded inductive chargers and second subregions which are void of inductive chargers (See Fig.1, discloses a track [3] comprising inductive charging stations [5] with void areas in between).

As per claim 15, HINTERBERGER discloses an industrial truck comprising: 
an inductively chargeable energy store that can be recharged by an inductive charger installed in a region of a warehouse (See Figs.1 and 2, disclose a forklift truck [2] which receives an inductive charging power transmitted from embedded charging stations [5] using a charging circuit [6] installed in the vehicle to charge the battery [10], Pars.17 and 31, disclose the vehicle is used in a warehouse), the inductively chargeable energy store having a target value specified for an average charging time of the industrial truck, the energy store having a capacity to be inductively charged during use in the warehouse to a level equal to at least the target value (See Fig.1, Item#7 and Par.33, disclose a pulse with am amplitude P for a time period t which is sufficient to transmit a predetermined amount of energy to the vehicle while it drives along the track).

As per claim 16, HINTERBERGER discloses the industrial truck of claim 15 as discussed above, wherein the inductively chargeable energy store can be inductively charged while the industrial truck is in use by an operator in the warehouse (See Pars.32-33, disclose the vehicle is charged as it drives over the charging stations, the same charging system is capable of providing charging power to an driverless industrial truck or a user operated industrial truck).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HINTERBERGER.

As per claims 4-11, HINTERBGERGER discloses the method of claims 1-3 as discussed above, however HINTERBERGER does not explicitly disclose distributing the inductive chargers in the warehouse in accordance with a capacity to receive a power charge, dividing the warehouse into a number of regions based on one of the following criteria: which regions have a locally homogeneously distributed average duration of stay; which regions can be classified into functional regions of the warehouse based upon whether the at least one inductively chargeable industrial truck is predominantly stationary or moving; and which regions are classified as being one of a loading, transfer and connection region, determining an average power consumption for at least one inductively chargeable industrial truck used in the warehouse, and determining a charging rate for the at least one inductively chargeable industrial truck at a predefined charging power of the inductive chargers, or determining the average power consumption and determining the charge rate based on the consumption amount. The examiner explains that these are well known factors to one of ordinary skill in the art before the effective filing date of the invention (HINTERBERGER discloses the amplitude is configured to charge the forklift to a predetermined level using charging stations activated for a time period t with amplitude P, wherein P and t are determined based on the predetermined charge level which is also tied to the amount consumed by the forklift while traveling, the more that is consumed the higher the energy that is needed to charge the battery), and it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention disclosed by HINTERBERGER by considering the consumption amount, time spent by the forklift on an area with a charging coil, time spent by a vehicle on an area without an induction coil when designing the charging system for the benefit extending the working time of the operating vehicle by accurately determining an amount of charge that is needed to be achieved in a period of time for the vehicle to continue to operate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859                 

/EDWARD TSO/            Primary Examiner, Art Unit 2859